DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A telephone call was made to Christopher Powers, the representative of applicant, on June 15, 2022 to request an oral election to a restriction requirement based on election of species, i.e., Fig. 1, Fig. 2, and Fig. 3.  After reconsideration, the oral restriction requirement was withdrawn and all claims 1-18 are pending and examined.
Claim Objections
Claim(s) 1-2, 5, and 10-11 is/are objected to because of the following informalities: 
Claim 1, line 6: “a mechanical and electrical interface” should be “a mechanical interface and an electrical interface” because it is unclear whether there is an interface for both mechanical and electrical connection or there are two interfaces for mechanical and electrical connection respectively.  According to specification, Fig. 1, that shows mechanical and electrical interfaces 117 and 122, it seems that there are two interfaces for mechanical and electrical connection respectively
Claim 2, line 6: “a mechanical and electrical interface” should be “a mechanical interface and an electrical interface” 
Claim 5, line 1: “The of claim 4” should be “The probe of claim 4”
Claim 10, lines 4-5 and 6-7: “a mechanical and electrical interface” should be “a mechanical interface and an electrical interface” 
Claim 11, lines 4-5 and 6-7: “a mechanical and electrical interface” should be “a mechanical interface and an electrical interface” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "one of the half-cells" in line 2.  It is unclear whether this one of the half-cells is the same as “one of the half-cells” recited in claim 1.  It is suggested to be “the one of the half-cells.”
Claim 2 recites the limitation “a module” in line 5.  It is unclear whether this module is the same as the one recited in claim 1.
Claim 2 recites the limitation “a mechanical and electrical interface” in line 6.  It is unclear whether this mechanical and electrical interface is the same as the one recited in claim 1.
All subsequent dependent claims 3-18 are rejected based on their dependencies on rejected base claim 2. 
Claim 4 recited “an electrically conductive terminal lead” in lines 2-3.  It is unclear whether this electrically conductive terminal lead is the same one as recited in claim 2.  It is suggested to be “the terminal lead.”
Subsequent dependent claim 5 is rejected based on its dependency on rejected base claim 4. 
Claim 8 recited “an electrically conductive terminal lead” in line 3.  It is unclear whether this electrically conductive terminal lead is the same one as recited in claim 2.  It is suggested to be “the terminal lead” in line 3 and change “the electrically conductive terminal lead” into “the terminal lead” in line 5 for consistency.
Claim 15 recited “an electrically conductive terminal lead” in line 1.  It is unclear whether this electrically conductive terminal lead is the same one as recited in claim 2.  It is suggested to be “the terminal lead.”
Subsequent dependent claim 16 is rejected based on its dependency on rejected base claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (U.S. 3,787,307) in view of Trapp (U.S. Patent Pub. 2012/0152765), supported by Merriam-Webster for claims 1-2 and 10-11.
Regarding claim 1, Schwab teaches a potentiometric probe (Fig. 3) for measuring a measured variable representing an ion concentration in a measuring medium (Col. 1, lines 1-3: a measuring sensing element to test for ions in liquids, and particularly to measure the pH of a liquid), the probe comprising: 
a sensor circuit (Fig. 3: the volt meter 7 is deemed to be a sensor circuit; claim 1, last line: external circuit);
two electrochemical half-cells (Fig. 3: (1) the outer part including a steel body 1a with a base enamel coating 2 and a cover enamel coating 3 in which a glass electrode 4 is embedded and a chamber 9a containing a reference liquid 9 is deemed to be a reference half-cell; (2) the middle inner part including a steel body 1 with a base enamel coating 2 and a cover enamel coating 3 in which a glass electrode 4 is embedded is deemed to be a measuring half-cell) such that one of the half-cells surrounds at least a portion of the other half-cell (Fig. 3: indicating the reference half-cell surrounding the upper part of the measuring half-cell), wherein at least one of the half-cells is configured as a module (as evidenced by Merriam-Webster, the definition “module” is a standard or unit of measurement (Merriam-Webster, page 1, item 1), and thus either half-cell, as a unit of the pH measuring element, is deemed to be a module).

Schwab does not explicitly disclose a probe base (including the sensor circuit) wherein at least one of the half-cells is connected to the probe base via a mechanical and electrical interface.
However, Trapp teaches a potentiometric pH-sensor 1 (Fig. 1; [0043] lines 1-2) including a measuring half cell 4 surrounded by a reference half-cell 5 (Fig. 1; [0044] lines 1-2; [0045] lines 1-4).  Arranged on the top end of the potentiometric sensor is a plug head 18, which surrounds and protects a therein accommodated measurement circuit 19 (Fig. 1; [0046] lines 1-4).  The plug head forms the housing for the measurement circuit and a mechanical and/or electrical interface for connecting a mechanical counterpart connected with the superordinated unit ([0016] lines 3-6).  The means for creating an electrolytic contact between the reference electrolyte and the process medium can be actuatable by connecting the plug head to the mechanical counterpart, e.g., a cable connection; the mechanical counterpart can be, e.g., a socket of a cable connection, into which the plug head of the sensor engages ([0016] lines 6-12).  Thus, Trapp teaches a probe base (Fig. 1: plug head 18) including a sensor circuit (Fig. 1: measurement circuit 19), wherein at least one of the half-cells is configured as a module (e.g., Fig. 1: the measuring half cell 4) that is connected to the probe bases via a mechanical and electrical interface ([0016] lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab by incorporating a probe base and a mechanical and electrical interface as taught by Trapp because the probe base would provide protection for the accommodated measurement circuit therein (Fig. 1; [0046] lines 1-4), and the mechanical and electrical interface would provide protection for the connections between the half-cells and the superordinated unit ([0016] lines 3-6).   Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 2, Schwab teaches one of the half-cells is a measuring half-cell (Fig. 3: the middle inner part) that comprises an ion-selective membrane (Fig. 3: the covering enamel coating 3 with a glass electrode 4 embedded in) and a terminal lead (Fig. 3: the electrical conductor 5) electrically contacting the ion-selective membrane (Fig. 3; Col. 3, lines 1-4: an electrical conductor embedded in the enamel layers 2 or 3 is electrically connected to glass electrode 4; and thus electrically contacting the ion-sensitive membrane);
the other of the half-cells is a reference half-cell (Fig. 3: the outer part); and
the measuring half-cell and/or the reference half-cell are each configured as a module (as evidenced by Merriam-Webster, the definition “module” is a standard or unit of measurement (Merriam-Webster, page 1, item 1), and thus either the measuring half-cell or the reference half-cell, as a unit of the pH measuring element, is deemed to be a module).

Schwab does not explicitly disclose the measuring half-cell and/or the reference half-cell are each connected to the probe base via a mechanical and electrical interface.
However, Trapp teaches a potentiometric pH-sensor 1 (Fig. 1; [0043] lines 1-2) including a measuring half cell 4 surrounded by a reference half-cell 5 (Fig. 1; [0044] lines 1-2; [0045] lines 1-4).  Arranged on the (top) end of the potentiometric sensor is a plug head 18, which surrounds and protects a therein accommodated measurement circuit 19 (Fig. 1; [0046] lines 1-4).  The plug head forms the housing for the measurement circuit and a mechanical and/or electrical interface for connecting a mechanical counterpart connected with the superordinated unit ([0016] lines 3-6).  The means for creating an electrolytic contact between the reference electrolyte and the process medium can be actuatable by connecting the plug head to the mechanical counterpart, e.g., a cable connection; the mechanical counterpart can be, e.g., a socket of a cable connection, into which the plug head of the sensor engages ([0016] lines 6-12).  Fig. 1: indicates the measuring half-cell and the reference half-cell are connected to the measurement circuit 19 inside the plug head 18 via the mechanical interface, i.e., the physical structure between the plug head and the measuring half-cell and the reference half-cell, and the electrical interface, e.g., the cable connection between the measurement circuit 19 inside the plug head 18 with the sensing electrodes 11 and 17).  Thus, Trapp teaches both the measuring half-cell and the reference half-cell each is connected to the probe bases via a mechanical and electrical interface (Fig. 1; [0016] lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab by incorporating a mechanical and electrical interface for connecting the measuring half-cell and/or the reference half-cell to the sensor circuit within the probe base as taught by Trapp because the mechanical interface would provide physical support to the connection between the half-cells and the measurement circuit and the electrical interface would provide electrical connection between the half-cells and the measurement circuit for pH measurements (Fig. 1; [0016] lines 3-12).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 3, Schwab teaches the reference half-cell is arranged in relation to the measuring half-cell such that the reference half-cell surrounds at least a portion of the measuring half-cell (Fig. 3: indicating the reference half-cell, i.e., the outer part, surrounding the upper portion of the measuring half-cell, i.e., the middle inner part).

Regarding claim 4, Schwab teaches the measuring half-cell includes a generally rod-shaped base body (Fig. 3; Col. 3, line 60: the steel body 1) and an electrically conductive terminal lead (Fig. 3; Col. 3, line 2: electrical conductor 5), wherein the ion-selective membrane covers at least one surface region of the base body as an ion-selective layer (Fig. 3: the cover enamel coating 3 with glass electrode 4 embedded in, which is deemed to be the ion-selective membrane/layer covering the outer surface of the steel body 1) and is electrically contacted on its rear side adjacent the base body by the terminal lead (Fig. 3: indicating the cover enamel coating 3 electrically contacted on its rear side, i.e., the top side of Fig. 3, adjacent to the steel body 1 by the electrical conductor 5); and 
the reference half-cell surrounds the measuring half-cell at least in a longitudinal portion of the measuring half-cell (Fig. 3: indicating the reference half-cell surrounding the upper portion of the measuring half-cell that is deemed to be a longitudinal portion).

Regarding claim 5, Schwab teaches the reference half-cell comprises a housing (Fig. 3: the steel body 1a with the enamel coatings 2 and 3 is deemed to be a housing surrounding a chamber 9a) that encloses an annular interior volume (Fig. 3; Col. 3, lines 64-65: the chamber 9a) containing a reference element (Fig. 3; Col. 3, line 65: a reference liquid 9), the housing including an inner tubular wall (Fig. 3; Col. 2, line 54: the base enamel coating 2) and an outer tubular wall (Fig. 3; Col. 2, line 54: the cover enamel coating 3), wherein at least the longitudinal portion of the measuring half-cell is surrounded by the inner tubular wall (Fig. 3: indicating the longitudinal portion of the measuring half-cell, i.e., the upper portion of the measuring half-cell, surrounded by the base enamel coating 2).

Regarding claim 9, Schwab teaches the ion-selective membrane (Fig. 3: the cover enamel layer 3 with the glass electrode 4 embedded in) is an ion-selective enamel layer (the cover enamel layer 3 with the glass electrode 4 embedded in is deemed to be the ion-selective enamel layer) contacting the terminal lead (Fig. 3; Col. 3, lines 2-3: the electrical conductor 5 embedded in the enamel layers 2 or 3; and thus the cover enamel layer 3 contacting the electrical conductor 5).

Regarding claim 10, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2, including the following limitations wherein:
the measuring half-cell is configured as a measuring half-cell module and the reference half- cell as a reference half-cell module (as applied to claim 1 and evidenced by Merriam-Webster, the definition “module” is a standard or unit of measurement; and thus either the measuring half-cell or the reference half-cell, as a unit of the potentiometric pH measuring element, is deemed to be a module); 
the reference half-cell module is connected to the probe base via a mechanical and electrical interface (as applied to claim 2: Trapp, Fig. 1; [0016] lines 3-12); 
the measuring half-cell module is connected to the reference half-cell module (since both the measuring half-cell and the reference half-cell are connected with the probe base via a mechanical and electrical interface, the measuring half-cell and the reference half-cell are deemed to be connected with each other) via a mechanical and electrical interface (as applied to claim 2: Trapp, Fig. 1; [0016] lines 3-12);
the reference half-cell module connects the measuring half-cell module electrically to the probe base (as applied to claim 2: Trapp, Fig. 1: indicating both the reference half-cell 5 and the measuring half-cell 4 connected to the plug head 18).

Regarding claim 11, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2, including the following limitations wherein:
the measuring half-cell is configured as a measuring half-cell module and the reference half- cell as a reference half-cell module (as applied to claim 1 and evidenced by Merriam-Webster, the definition “module” is a standard or unit of measurement; and thus either the measuring half-cell or the reference half-cell, as a unit of the potentiometric pH measuring element, is deemed to be a module); 
the measuring half-cell module is connected to the probe base via a mechanical and electrical interface (as applied to claim 2: Trapp, Fig. 1; [0016] lines 3-12); 
the reference half-cell module is connected to the measuring half-cell module via a mechanical and electrical interface (since both the measuring half-cell and the reference half-cell are connected with the probe base via a mechanical and electrical interface, the measuring half-cell and the reference half-cell are deemed to be connected with each other) via a mechanical and electrical interface (as applied to claim 2: Trapp, Fig. 1; [0016] lines 3-12); and 
the measuring half-cell module connects the reference half-cell module electrically to the probe base (as applied to claim 2: Trapp, Fig. 1: indicating both the measuring half-cell 4 and the reference half-cell 5 connected to the plug head 18).

Regarding claim 18, Schwab teaches the reference half-cell includes a shield layer (Fig. 3: the base enamel layer 2 coated on the steel body 1a; here the base enamel layer 2 is deemed to be a shield layer).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Trapp, and further in view of Woodward (WO 2009/055260).
Regarding claim 6, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2.  Schwab further discloses the reference half-cell is arranged in relation to the measuring half-cell such that the reference half-cell surrounds at least a portion of the measuring half-cell (Fig. 3: indicating the reference half-cell surrounding the measuring half-cell).
Schwab and Trapp do not disclose the measuring half-cell is arranged in relation to the measuring half-cell such that the measuring half-cell surrounds at least one portion of the half half-cell.
However, Woodward teaches a pH measurement probe including an active electrode unit and a reference electrode unit (page 1, lines 23-24).  The unitary ionic probe 804 includes a substantially elongate body 810 (Fig. 9; page 15, lines 5-7), which accommodates an active electrode 812 with an active ion sensitive region 820 (Fig. 9; page 15, lines 10-11) and a reference electrode 813 with a reference ion sensitive region 814 located on and bonded into an exterior of the elongate body 810 and spaced-apart from the active ion sensitive region 820 (Fig. 9; page 15, lines 19-20).  From the longitudinal cross-sectional view BB of the ionic probe 804 in Fig. 10, the probe has the reference half-cell (Fig. 10: reference chamber 823 with reference electrode 813) surrounding the measuring half-cell (Fig. 10: the middle chamber with active electrode 812).  Woodward further discloses it should be understood that alternatively the placement of the active ion sensitive region 820 and the reference ion sensitive region 814 can be exchanged (page 15, lines 22-24).  Thus, the arrangement of the measuring half-cell and the reference half-cell after exchange would be the measuring half-cell surrounds at least one portion of the reference half-cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab and Trapp by exchanging the measuring half-cell and reference half-cell as taught by Woodward so that the measuring half-cell surrounds at least one portion of the reference half-cell because the relative position between the measuring half-cell and the reference half-cell is exchangeable (page 15, lines 22-24) and deemed to be a matter of choice.  Rearrangement of parts, in particularly without changing their individual functions, would be an obvious matter of design choice. MPEP 2144.04 (VI)(C).

Regarding claim 7, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2.  Schwab further discloses the reference half-cell comprises a cylindrical housing (Fig. 3: the steel body 1a with the enamel coatings is deemed to be a cylindrical housing surrounding a chamber 9a) that encloses an interior volume (Fig. 3; Col. 3, lines 64-65: the chamber 9a) containing a reference element (Fig. 3; Col. 3, line 65: a reference liquid 9).
Schwab and Trapp do not disclose the measuring half-cell surrounds the housing of the reference half-cell at least in a longitudinal portion of the reference half-cell.
However, Woodward teaches a pH measurement probe including an active electrode unit and a reference electrode unit (page 1, lines 23-24).  The unitary ionic probe 804 includes a substantially elongate body 810 (Fig. 9; page 15, lines 5-7), which accommodates an active electrode 812 with an active ion sensitive region 820 (Fig. 9; page 15, lines 10-11) and a reference electrode 813 with a reference ion sensitive region 814 located on and bonded into an exterior of the elongate body 810 and spaced-apart from the active ion sensitive region 820 (Fig. 9; page 15, lines 19-20).  From the longitudinal cross-sectional view BB of the ionic probe 804 in Fig. 10, the probe has the reference half-cell (Fig. 10: reference chamber 823 with reference electrode 813) surrounding the measuring half-cell (Fig. 10: the middle chamber with active electrode 812).  Woodward further discloses it should be understood that alternatively the placement of the active ion sensitive region 820 and the reference ion sensitive region 814 can be exchanged (page 15, lines 22-24).  Thus, the arrangement of the measuring half-cell and the reference half-cell after exchange would be the measuring half-cell surrounds the housing of the reference half-cell at least in a longitudinal portion of the reference half-cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab and Trapp by exchanging the measuring half-cell and reference half-cell as taught by Woodward so that the measuring half-cell surrounds the housing of the reference half-cell at least in a longitudinal portion of reference half-cell because the relative position between the measuring half-cell and the reference half-cell is exchangeable (page 15, lines 22-24) and deemed to be a matter of choice.  Rearrangement of parts, in particularly without changing their individual functions, would be an obvious matter of design choice. MPEP 2144.04 (VI)(C).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Trapp, and further in view of Woodward (U.S. 8,551,311, referred as “Woodward311” thereafter).
Regarding claim 12, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2.  Schwab and Trapp do not disclose an auxiliary electrode is disposed in a region enclosed between the measuring half-cell and the reference half-cell.
However, Woodward311 teaches an ionic probe (Fig. 9; Col. 6, line 57), including an active electrode 990, a first reference electrode 994, and a second reference electrode 996 (Fig. 9; Col. 6, lines 65-67) within their respective chambers (Fig. 10).  Thus, the middle chamber accommodating the active electrode 990 is deemed to be the measuring half-cell and the outer side chamber accommodating the reference 996 is deemed to be the reference half-cell, and Woodward311 teaches an auxiliary electrode (Fig. 9-10: 994) disposed in a region enclosed between the measuring half-cell and the reference cell.  The voltage potential between electrode 994 and the active electrode 990 can be detected and measured for self-correction (Col. 8, lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab and Trapp by incorporating an auxiliary electrode as taught by Woodward311 because the additional electrode 994 together with the reference electrode 996 would provide self-correction (Col. 8, lines 28-31) and self-calibration (Col. 10, lines 34-35) to the ionic probe for a precise measurement. 
The designation “wherein the sensor circuit is configured to measure an impedance between the auxiliary electrode and the measuring half-cell and/or an impedance between the auxiliary electrode and the reference half-cell” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Schwab in view of Trapp and Woodward311 teaches all structural limitations of the presently claimed probe and the included sensor circuit measure the voltage (Schwab, Col. 3, lines 14-16) that is capable of measuring other electrical signals, e.g., current, impedance, between the auxiliary electrode and the measuring half-cell and/or the reference half-cell.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Trapp, and further in view of Sankaran (U.S. Patent Pub. 2018/0017526).
Regarding claims 13-14, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2.  Schwab and Trapp do not disclose the measuring half-cell and/or the reference half-cell have an identification mark (claim 13) or comprise a data memory (claim 14).
However, Sankaran teaches a fluid testing system including a testing module 132 (Fig. 2; [0045] lines 1-2), which is a pH testing module ([0055] line 24).  The testing module can include unique identifiers (e.g., QR codes, bar codes, RF tags, alphanumerical codes, etc.) that can be entered/scanned by an installer to identify the particular testing module and respective fluids/electrodes associated with that testing module ([0077] lines 4-8).  Here, the unique identifier, e.g., QR codes, bar codes, is deemed to be a data memory that provides data associated with information of the testing module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab and Trapp by incorporating an identification mark as taught by Sankaran to the measuring half-cell and/or the reference half-cell because the identification mark provides unique identifier ([0077] line 4) providing information used to facilitate accurate and precise protocols ([0077] lines 9-10), e.g., selection of desired testing modules marked with certain identifiers.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Trapp, and further in view of King (U.S. 6,395,158).
Regarding claim 12, Schwab and Trapp disclose all limitations of claim 2 as applied to claim 2.  Schwab and Trapp do not disclose the measuring half-cell comprises a preamplifier that can be connected to the sensor circuit.
However, King teaches sensors for measuring the pH (Col. 1, lines 6-7).  A pH sensor has a compact housing that contains sensing electrodes and signal preamplifiers designed to limit the effects that ambient electrical noise has of the signals being produced (Col. 1, lines 55-58).  Fig. 2 shows a sensing assembly 18 (Fig. 2; Col. 2, line 34) including a measuring glass electrode 38 (Fig. 2; Col. 2, line 48).  A first electrical lead passes through the glass tube into the solution and has an external end connected to the printed circuit board 44 (Fig. 2; Col. 2, lines 59-62).  A first preamplifier 46 located in close proximity to the connection point of the first electrical lead 42 (Fig. 2; Col. 3, lines 5-7).  Thus, King teaches the measuring half-cell comprises a preamplifier (Fig. 3: 46) that can be connected to the sensor circuit (Col. 2, lines 59-62; Col. 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwab and Trapp by incorporating a preamplifier as taught by Sankaran to the measuring half-cell and connected to the sensor circuit because the preamplifier would limit the effects that ambient electrical noise has of the signals being produced (Col. 1, lines 57-58).
Allowable Subject Matter
Claim(s) 8 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claims 8 and 15-16 with particular attention to the limitations:
a hollow cylindrical base body (claim 8);
the base body of the measuring half-cell encloses a cavity in which a temperature sensor connected to the sensor circuit is disposed (claim 15-16).
Here, Schwab teaches a combined pH measuring element (Fig. 3) including a sensor circuit (Fig. 3: the volt meter), two electrochemical half-cells (Fig. 3: (1) the outer part including a steel body 1a with a base enamel coating 2 and a cover enamel coating 3 in which a glass electrode 4 is embedded, a chamber 9a containing a reference liquid 9 is deemed to be a reference half-cell; (2) the middle inner part including a steel body 1 with a base enamel coating 2 and a cover enamel coating 3 in which a glass electrode 4 is embedded is deemed to be a measuring half-cell).  Woodward teaches a pH measurement probe (Fig. 9; page 1, lines 23-24), including a reference half-cell (Fig. 10: reference chamber 823 with reference electrode 813) surrounding the measuring half-cell (Fig. 10: the middle chamber with active electrode 812), and alternatively the placement of the active ion sensitive region 820 and the reference ion sensitive region 814 can be exchanged (page 15, lines 22-24).  Thus, it would be obvious to one of ordinary skill to arranging the measuring half-cell surrounding the reference half-cell as an obvious matter of design choice. MPEP 2144.04(VI)(C).   Additionally, Schwab in view of Woodward teaches the measuring half-cell (Schwab, Fig. 3: the reference half-cell that would be the measuring half-cell after exchange of two half-cells including the steel body 1a with the base enamel coating 2, the cover enamel coating 3, and the formed chamber 9a accommodating the reference liquid 9) includes a cylindrical base body (Fig. 3: steel body 1a) that surrounds the reference half-cell at least in portions (Fig. 3: indicating the steel body 1a surrounding the measuring half-cell that would be the reference half-cell after exchange of two half-cells), wherein the measuring half-cell (Fig. 3: the reference half-cell) comprises an electrically conductive terminal lead (Fig. 3: electrical conductor 6), and wherein the ion-selective membrane covers at least one surface region of the base body as an ion-selective body as an ion-selective layer (Fig. 3: the cover enamel coating 3 with glass electrode 4 embedded in, which is deemed to be the ion-selective membrane/layer covering the outer surface of the steel body 1a) and is electrically contacted on its rear side adjacent the base body by the terminal lead (Fig. 3: indicating the cover enamel coating 3 electrically contacted on its rear side, i.e., the top side of Fig. 3, adjacent to the steel body 1a by the electrical conductor 6), but doesn’t teach the cylindrical base body is hollow (for claim 8) or the base body encloses a cavity in which a temperature sensor connectable to the sensor circuit is disposed (for claims 15-16).  Therefore, neither Schwab nor Woodward, individually or in combination, discloses nor renders obvious all of the cumulative limitations of claims 8 or 15-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795